                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Soo Line Railroad Company, d/b/a             )
Canadian Pacific, a Minnesota                )
Corporation,                                 )      ORDER FOR STATUS CONFERENCE
                                             )
              Plaintiff,                     )
                                             )
       vs.                                   )
                                             )
                                             )      Case No.: 1:19-cv-268
Dakota Gold Transfer-Plaza,                  )
a Delaware LLC                               )
                                             )
              Defendants.                    )


       A status conference will be held before the magistrate judge on April 16, 2020, at 1:30 p.m.

The conference will be conducted via telephone conference. To participate in the conference,

counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 3rd day of February, 2020.


                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
